Citation Nr: 0529747	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  99-09 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disorders (including irritable bowel or acid reflux) 
including as secondary to service-connected posttraumatic 
stress disorder (PTSD).      

2.  Entitlement to service connection for a left leg skin 
disorder, including as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a right foot skin 
disorder, including as secondary to Agent Orange exposure.

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.

5.  Entitlement to an initial evaluation in excess of 30 
percent prior to January 22, 2004 and to an evaluation in 
excess of 50 percent since January 22, 2004 for PTSD.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
February 1973.

These matters are before the Board of Veterans' Appeals 
(Board) following Board Remands in October 2000 and May 2003.  
These matters were originally on appeal from rating decisions 
dated in August 1998 and December 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The Board notes that the question of service connection for 
gastrointestinal problems to include irritable bowel syndrome 
and diverticulitis was first denied by the RO in August 1998.  
The veteran appealed, and an October 2000 Board decision 
denied the claim for service connection for a 
gastrointestinal disorder, to include irritable bowel 
syndrome and diverticulitis as not well grounded.  In October 
2002, the RO readjudicated the veteran's claim of service 
connection for gastrointestinal problems, irritable bowel 
syndrome, diverticulitis, and hiatal hernia under provision 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In an October 2003 SOC, 
consideration was also given to the veteran's 
gastrointestinal conditions based on a secondary basis 
related to his service-connected PTSD.  In August 2003, the 
veteran submitted a notice of disagreement but failed to 
perfect his appeal.  In a Statement in Support of Claim 
received in June 2004, the veteran requested service 
connection for a gastrointestinal condition, as a direct 
service connected disability and also possibly secondary to 
service-connected PTSD, to include irritable bowel or acid 
reflux.  The Board notes that the RO adjudicated the current 
claim as a new claim and not as a request to reopen a 
previously-denied claim.  As there is no prejudice to the 
veteran in acquiescing to the RO's adjudication of this 
issue, the issue will be adjudicated by Board as indicated on 
the first page of this decision
 
The Board also finds that the veteran appealed from an 
initial grant of service connection for PTSD as to the 30 
percent disability rating assigned.  After the June 2003 
rating decision granting service connection for PTSD, the 
veteran filed a notice of disagreement in July 2003.  A 
statement of the case was received in August 2003.  Medical 
evidence was received within the appeal period - 
specifically, VA outpatient treatment records in March 2004 - 
that required issuance of a supplemental statement of the 
case (SSOC), which was done in July 2004.  This extended the 
time limit within which the veteran had to file a substantive 
appeal to within 60 days of issuance of the SSOC.  38 C.F.R. 
§ 20.302(b)(2).  A statement was received from the veteran's 
representative in September 2004 which continued to discuss 
disagreement with the rating assigned for the veteran's PTSD.  
The RO accepted this as a substantive appeal to the June 2003 
rating decision, and the Board agrees that this is 
appropriate.  By the July 2004 rating decision, the RO 
increased the assigned rating to 50 percent effective January 
22, 2004.  Therefore, the issue to be adjudicated is as 
indicated on the first page of this decision.  

Although the issue of entitlement to an effective date 
earlier than January 22, 2004 for the increased evaluation to 
50 percent for PTSD has been certified on appeal, the veteran 
did not submit a VA Form 9 or any other correspondence that 
may be construed as a subsequent appeal in response to the 
Statement of the Case issued in January 2005.  Certification 
of an issue as on appeal by the RO is an administrative task 
only and does not confer or deprive the Board of jurisdiction 
over any issue. Therefore, that issue is not on appeal.  
However, the Board notes that the issue of entitlement to an 
initial evaluation for PTSD has a "staged rating" component 
which essentially has the same effect as would a grant for an 
earlier effective date.    


FINDINGS OF FACT

1.  The veteran's gastrointestinal disorders, including 
irritable bowel or acid reflux, are not related to active 
service; and the veteran's service-connected PTSD has not 
caused or made chronically worse any gastrointestinal 
disorders.

2.  The veteran's left leg skin disorder is not related to 
active service.

3.  The veteran's right foot skin disorder is not related to 
active service. 

4.  The veteran failed to report for scheduled VA medical 
examination, and there is no evidence of  "good cause" that 
would excuse the veteran of his obligation to cooperate with 
VA in the development of his hearing loss claim.

5.  For the entire appeal period, the veteran's service-
connected PTSD has been manifested by mood disturbances such 
as depression, anxiety, and irritability; difficulty dealing 
with stress; and inability to establish and maintain 
effective relationships, productive of considerable social 
and industrial impairment.

6.  The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The veteran's gastrointestinal disorders (including 
irritable bowel or acid reflux) were not incurred in or 
aggravated by active service nor are they causally related to 
service-connected disability.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2005).

2.  A chronic left leg skin disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

3.  A chronic right foot skin disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

4.  The veteran's claim for an increased rating for bilateral 
hearing loss is denied as a matter of law.  38 C.F.R. 3.655 
(2005).

5.  The criteria for a rating of 70 percent for PTSD for the 
entire appeal period are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2005).

6.  The requirements for a TDIU rating have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.15, 4.16  
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  prior Board decisions and remands; prior rating 
decisions; the veteran's contentions, VA examination reports; 
VA records for outpatient treatment; private medical records; 
and medical articles submitted by the veteran.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the appellant or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

II.	Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

In order to warrant service connection, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as peptic ulcer, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury pursuant to 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  

a.	Entitlement to service connection for a 
gastrointestinal disorder (including irritable 
bowel and acid reflux)

With respect to direct service connection for acid reflux, 
the Board cannot conclude a "chronic" condition was 
incurred during service.  While the service medical records 
show that the veteran underwent an upper G.I. series in March 
1971, the impression was negative upper G.I. series.  
Examination of the esophagus appeared unremarkable; there was 
no evidence of hiatal hernia; normal gastric pliability, 
contractility, and peristalsis were observed; the duodenal 
bulb filled out well with normal contour without evidence of 
significant deformity or ulceration; and the small bowel 
appeared normal.  In addition, on the clinical examination 
for separation from service, all the veteran's systems were 
evaluated as normal, including the abdomen and viscera 
(including hernia), and no defects were noted.      

The medical evidence of record also fails to show the onset 
of peptic ulcer within the one-year presumptive period 
following the veteran's discharge from service.  38 C.F.R. §§ 
3.303, 3.307, 3.309.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  While the 
Board notes that conduction of a G.I. series in service 
indicates some type of gastrointestinal symptoms warranting 
such tests, the earliest evidence of post-service 
gastrointestinal symptoms are noted in the early 1980s 
private treatment records of Dr. CHH which document many 
complaints including stomach pain and diarrhea, history of 
diverticulitis, history of hiatus hernia.  Private treatment 
records from 1985 to 1994 document a history of stomach 
ulcer, cramps, nausea and vomiting, abdominal pain, and para 
esophageal hernia with reflux.  A September 1988 private 
treatment record documents a history of hiatal hernia surgery 
two and one-half years prior, diverticulitis in the past, and 
giardiasis one year prior.  

At the November 2004 VA examination, the veteran stated that 
his first reflux-type symptoms began when he was serving in 
Da Nang in 1972 and that upon returning to the United States, 
he underwent a hiatal hernia surgical attempt at repair in 
the 1981/1982 timeframe.  He subsequently underwent a 1.5 
foot colon resection for diverticulitis.   

In light of the lack of any relevant history of 
gastrointestinal problems documented between 1973 and 1984, 
service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  In this case, the appellant clearly has a 
current gastrointestinal disability.  At the most recent VA 
examination in November 2004, the veteran was diagnosed with 
gastroesophageal reflux disease, in addition to a sliding 
type hiatal hernia, status post surgical fundal plication and 
history of diverticulitis, status post colon resection.   

However, there is no competent medical evidence of record 
that links the veteran's current gastrointestinal disability 
to any incident of service.

Although the veteran contends that his gastrointestinal 
disability is related to his service, as a layman he is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there is no 
competent medical evidence that links the currently diagnosed 
gastrointestinal disability to any incident or incidents of 
service, service connection for a gastrointestinal 
disability, to include acid reflux, must be denied. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection on a secondary basis may be granted under 
one of two conditions.  The first is when the disorder is 
proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The veteran contends that his gastrointestinal disability may 
be related to his PTSD.  In the instant case, the record 
contains two medical opinions that are consistent in their 
determination that the veteran's gastrointestinal disorders 
were not proximately due to or the result of the service-
connected PTSD.  The September 2003 examiner, Dr. IW, noted 
that it was the consensus of the compensation and pension 
physician staff at his facility that PTSD did not cause a 
host of illnesses, and it certainly did not cause 
gastroesophageal reflux disease or diverticulosis.  The 
November 2004 VA examiner, Dr. JH, noted that compensation 
and pension physician staff at his facility were in consensus 
and agreement that PTSD did not cause organic medical 
conditions such as reflux disease, hiatal hernia, or 
diverticulitis.  Dr. JH noted that PTSD was essentially a 
mental health issue where the other conditions were of 
organic cause and etiology; and, therefore, the veteran's 
GERD, hiatal hernia, and diverticulitis and past surgical 
history were less likely than not secondary to his PTSD.  Dr. 
JH noted that if the veteran did not have a concurrent 
diagnosis of PTSD, the veteran's GERD, hiatal hernia, and 
diverticulosis would still exist.    
  
The medical opinions differ with respect to their 
determination as to whether the veteran's service-connected 
PTSD aggravates his gastrointestinal disorders.  Dr. IW 
commented that PTSD could easily aggravate those issues and 
noted that the veteran stated that twice a week his PTSD 
symptoms would recur and then many times his bowels and his 
reflux symptoms would then ensue.  Dr. IW noted that twice a 
week the veteran's PTSD appeared to aggravate his reflux 
symptoms.  Medical considerations supporting the fact that 
gastrointestinal problems were made worse by the PTSD were 
based on the veteran's statement that when his PTSD worsened 
or recurred, then his bowels and reflux symptoms worsened.  
Dr. IW noted that the veteran's increased symptoms due to the 
PTSD were more reflux symptoms to include belching, abdominal 
pain, and heartburn.  Dr. IW noted, "any further anxiety 
issues can certainly cause more hyperacidity in the stomach 
and can lead to more reflux symptoms and can cause him to 
have more lower gastrointestinal complaints." 

Conversely, Dr. JH, opined that the veteran's 
gastrointestinal system was less likely than not aggravated 
by the veteran's PTSD-specific types of symptoms.  
Additionally, Dr. JH noted that the veteran indicated that 
the two times when he was most aware of his gastrointestinal 
symptomatology were times that he was emotionally upset and 
when he ate the wrong types of food.  The veteran did not 
specifically annotate or clarify that his emotional upset was 
of the PTSD type in nature or whether it was just some other 
type of event or emotional feeling that he was having at the 
time.  The examiner noted that the veteran indicated that 
when he was emotionally upset, his symptoms did not 
specifically increase in the degree of severity with the 
frequency of occurrence.  He indicated that he was simply 
more aware of them at that time.  

Although Dr. IW stated that the veteran's PTSD appeared to 
aggravate his reflux symptoms, his opinion goes ultimately 
against a finding of aggravation by PTSD.  The Board notes 
that Dr. IW reported an increase in the veteran's bowels and 
reflux symptoms to include belching, abdominal pain, and 
heartburn.  However, temporary flare-ups of a disability, 
without overall worsening of the condition itself, do not 
constitute aggravation of the disability.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).

The temporary increases in the veteran's bowels and reflux 
symptoms do not appear to represent any permanent worsening 
of the underlying gastrointestinal disorders.  As such, the 
Board finds both opinions go ultimately against a finding of 
aggravation by PTSD.

Although the veteran contends that his gastrointestinal 
disorder has been aggravated by his service-connected PTSD, 
as a layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
concludes that the evidence reflecting that the appellant's 
gastrointestinal disorders are not linked etiologically to 
his service- connected PTSD is more persuasive and of greater 
weight than the veteran's allegations that he did incur such 
a condition as a result of his service-connected disability 
or that his condition was aggravated by his service-connected 
disability.

The Board notes that the veteran has submitted Internet 
medical articles which collectively address the relationship 
between stress and health problems.  While these articles 
suggest a relationship between stress and health problems in 
general, they do not specifically relate to the veteran's 
particular case and in particular obviously do not contain 
any analysis regarding the veteran's PTSD and possible 
relationship to his current gastrointestinal conditions.  As 
such, these articles are of little probative value in the 
instant case.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 38 
C.F.R. § 3.159(a)(1).  However, the Court has held that 
medical evidence which is speculative, general or 
inconclusive in nature cannot support a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996). 

For the above reasons, the Board finds that the appellant 
does not have a current gastrointestinal disability which is 
caused or aggravated by his service-connected PTSD. 

b.	Entitlement to service connection for a left leg 
skin disorder and a right foot disorder, including 
as secondary to Agent Orange exposure

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcomas. 38 C.F.R. § 3.309(e).


The veteran has been treated for cellulitis and athletes 
foot.  As the disease processes for which the veteran seeks 
service connection are not enumerated in 38 C.F.R. § 
3.309(e), the presumption of service connection under 38 
C.F.R. § 3.307 does not apply.  

The fact that the veteran is not entitled to presumptive 
service connection under 38 C.F.R. § 3.307 (a) does not 
preclude an evaluation as to whether the veteran is entitled 
to service connection on a direct basis.  

With respect to direct service connection for a left leg skin 
disorder and a right foot skin disorder, the Board cannot 
conclude a "chronic" condition was incurred during service.  
The service medical records are absent complaints, findings 
or diagnoses of any skin disorders during service.  On the 
clinical examination for separation from service, all the 
veteran's systems were evaluated as normal, including the 
skin; and no defects were noted.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The earliest 
evidence of post-service skin problems is noted in October 
2003 VA outpatient treatment records which document 
cellulitis on the left lower leg and bilateral athletes foot.  
Subsequently, in November 2003, the veteran complained that 
he was still having problems with his legs and that he had an 
opening to the left leg draining.  He was diagnosed with 
cellulitis in both lower extremities.  In light of the lack 
of any relevant history of a skin disorder documented between 
1973 and 2003, service connection for either a left leg skin 
disorder or a right foot skin disorder is not warranted under 
38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  In this case, the appellant has been diagnosed 
with cellulitis and athletes foot.  However, there is no 
competent medical evidence of record that links the veteran's 
cellulitis or athletes foot to any incident of service.


Although the veteran contends that his left leg skin disorder 
and right foot skin disorder are related to his service, as a 
layman he is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there is no 
competent medical evidence that links the veteran's 
cellulitis or athletes foot to any incident or incidents of 
service, service connection on a direct basis for a left leg 
skin disorder and a right foot skin disorder must be denied. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

III.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

a.	Entitlement to an evaluation in excess of 10 
percent for bilateral hearing loss

With respect to the issue of entitlement to an increased 
evaluation in excess of  10 percent for bilateral hearing 
loss, the Board finds that the veteran failed to report for 
an audiological examination scheduled in June 2005 and did 
not provide good cause.  Therefore, his appeal with respect 
to this issue must be denied.

The obligation to report for a VA examination, and the 
ramifications for the failure to do so, are set forth at 38 
C.F.R. § 3.655, which stipulates, in pertinent part, that, 
"[w]hen entitlement to a benefit cannot be ... confirmed 
without a current VA examination ... and a claimant, without 
good cause, fails to report for such an examination ..., action 
shall be taken in accordance with paragraph (b) ... of this 
section as appropriate. ... (b) Original or reopened claim or 
claim for increase.  When a claimant fails to report for an 
examination scheduled in conjunction with ... a claim for 
increase, the claim shall be denied." 38 C.F.R. § 3.655.

The Board notes that the veteran stated that he called the 
VAMC in Omaha, Nebraska before the August 2004 examination to 
inform them that he was unable to make it and that it was 
difficult for him to make long trips.  He reportedly asked 
that he be rescheduled for an examination at a location 
closer than Omaha, but stated that he would attend an 
examination in Omaha if there was no other choice.  An 
examination was rescheduled for April 2005.  The veteran 
cancelled this due to health issues and requested that an 
examination be done in May or June.  An examination was 
rescheduled for June 22, 2005; however, the veteran failed to 
report to that examination.  

The Board notes that the veteran's claim is not an original 
compensation claim.  The veteran filed his original 
compensation claim for service connection for hearing loss in 
April 1997, and a rating decision pertaining to that claim 
was issued in August 1998.  The current appeal arose out of a 
May 2004 claim for an increased evaluation for bilateral 
hearing loss.  As noted above, when a veteran fails to report 
for an examination in conjunction with a claim for increase, 
the claim shall be denied if the entitlement to the benefit 
cannot be established or confirmed without a current VA 
examination and the veteran does not show good cause for his 
failure to report.  38 C.F.R. § 3.655.

The veteran has asserted that his bilateral hearing loss had 
increased in severity over the last few years, and the RO 
determined that an examination was necessary to determine the 
severity of the veteran's hearing loss.  The veteran has not 
shown good cause for his failure to report to the June 2005 
examination and has not, in fact, provided any explanation 
for his failure to report.

The evidence of record is insufficient to adequately evaluate 
the veteran's current hearing loss.  An examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  38 C.F.R. § 4.85(a).  The last VA 
examination of record is dated in July 1997.  The only other 
audiological findings of record are in a September 2002 
audiology consult note.  The assessment was essentially 
unchanged hearing in both ears overall since 1997 
examination.  Word recognition was better slightly.  However, 
because a Maryland CNC (controlled speech discrimination 
test) was not reported, this report is not adequate for 
rating purposes.  

As the veteran has failed to provide any reasons for his 
failure to report, as a matter of law, the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

b.	 Entitlement to an increased evaluation for 
posttraumatic stress disorder (PTSD).

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In a June 2003 rating decision, service connection was 
granted for PTSD with an evaluation of 30 percent effective 
April 21, 1997.  The veteran appealed the decision with 
respect to the rating assigned.  During his appeal, in a July 
2004 rating decision, the RO increased the veteran's 
evaluation from 30 to 50 percent effective January 22, 2004.  
Because the increase in July 2004 was not granted back to the 
date of claim, April 21, 1997, the RO essentially granted a 
"staged" rating.

Consequently, the Board must consider whether the veteran is 
entitled to an evaluation in excess of 30 percent prior to 
January 22, 2004, and whether the veteran is entitled to an 
evaluation in excess of 50 percent for the period beginning 
January 22, 2004.  In this situation, the Board is not 
limited to the two existing stages or to that date as a 
boundary between stages.

Based on the analysis of the evidence as outlined below, and 
after resolving doubt in the veteran's favor, the Board finds 
that the evidence supports a 70 percent disability rating 
during the entire appeal period.

The veteran's PTSD has been rated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 
30 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

In the Mauerhan case, the court rejected the argument "that 
the DSM-IV criteria should be the exclusive basis in the 
schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. 
App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV 
are used to diagnosis PTSD rather than evaluate the degree of 
disability resulting from the condition.  Although certain 
symptoms must be present in order to establish the diagnosis 
of PTSD, as with other conditions, it is not the symptoms but 
their effects that determines the level of impairment.  Id.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  
According to DSM-IV, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  

In support of his claim, the veteran has provided a letter 
dated in June 1997 from Dr. MC, his treating psychologist 
contractually affiliated with VA stating that in his fourteen 
years of working with Vietnam and Persian Gulf veterans, he 
had never seen a more volatile and perhaps less promising (in 
prognosis) individual than the veteran.  Dr. MC stated, 
"Indeed even the layman would notice immediately this 
volatile and borderline out of control (affectually) 
individual."  The psychologist stated that his PTSD and 
accompanying symptoms of alcohol abuse and severe depression 
all superimposed on a severe personality disorder have 
contributed to the veteran's severe experiences and 
relationships, including his job.  The psychologist noted the 
veteran's inability to maintain effective relationships, 
including three failed marriages as well as other 
relationships and his incapability of accepting authority.

Curiously, in January 2003, Dr. MC wrote a communication 
which indicated that while the veteran demonstrated some PTSD 
symptoms, he was not convinced that the veteran was 
completely honest about his MOS while in service.   

The findings in the July 1997 VA PTSD examination report 
indicate that the veteran's PTSD symptoms were manifested 
primarily by anger, irritability, and difficulty dealing with 
people.  The mental status examination showed that the 
veteran was clear and coherent, his affect was quite 
disturbed, his mood was quite depressed with indication of 
controlled hostility.  The examiner noted that the veteran 
remained oriented x3 and to the present situation with 
adequate recall of remote and recent events and adequate 
attention and concentration.  The examiner reported no 
abnormal thought process although the veteran remained quite 
preoccupied over his difficulties and struggles right after 
service.  The veteran's insight and judgment were reported to 
be intact as they related to his situation and goals for the 
future.  The examiner noted that it appeared that the veteran 
had continuing difficulty in adjusting to civilian life and 
that his personal and employment history showed varying 
degrees of maladjustment difficulty with poor adaptability to 
day to day stressors.  The examiner noted while there was no 
evidence at that time that the veteran had bipolar disorder, 
the veteran's PTSD had remained moderate to severe and with 
prolonged duration.  The examiner noted that the veteran 
remained insightful about receiving continuation of his 
treatment for substance abuse and also for his depression 
which was directly related to his PTSD.  

The findings in the July 2003 VA psychiatric examination 
report indicate that the veteran's PTSD symptoms were 
manifested primarily by intrusive recollections occurring 
several times a month, irritability and anger precipitating 
destruction of his own property, infrequent flashbacks, 
avoidance symptoms, and arousal symptoms.  The mental status 
examination showed that the veteran was alert and 
appropriately dressed and groomed.  He was cooperative and 
spontaneous throughout the interview.  The examiner reported 
that there was significant circumstantiality and at times it 
was difficult for the veteran to get to goal idea but he was 
able to do so with some queuing.  The veteran's speech was 
somewhat increased in pacing and was of normal volume.  There 
were times when he interrupted, and there were other times 
when it was difficult to get him back on track.  The examiner 
noted that the veteran appeared happy and that his thinking 
was logical.  The examiner noted no evidence of delusional 
thinking, no reports of hallucinations, no expansiveness or 
grandiosity, and no overt paranoia.  The veteran was reported 
to be oriented to time, person, place and situation.  The 
veteran's sensorium was noted to be clear, and he appeared to 
be functioning in the average range of cognitive ability.  
The examiner noted that the veteran abstracted and 
concentrated effectively on the interview.  The veteran's 
recent and remote memory as well as his judgment were noted 
to be intact.  The examiner noted that the veteran was not a 
danger to himself or others and that the psychiatric symptoms 
had not rendered him unemployable in the past but had 
contributed to his unemployability.

The September 1997 VA examination report records a GAF score 
of 65, and the July 2003 VA examination report records a GAF 
score of 52 .  As noted above, a GAF score from 61 to 70 
represents some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score from 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.    

A January 22, 2004 PTSD clinic note indicates that the 
veteran's PTSD symptoms were manifested primarily by 
irritability and impulsive behavior with angry outbursts 
resulting in both physical and verbal altercations as well as 
social isolation.  The mental status examination showed 
significant psychomotor retardation, a lability of affect 
with dysphoric episodes, slow speech with some latency of 
response, goal-directed thought process.  The veteran denied 
suicidal ideation, intent, or plan.  The veteran was 
cognitively alert and oriented to time, place and person with 
significant limitations in concentration and recent recall.  
No gross deficits in remote recall or attention were noted.  
The veteran had insight into the nature of his symptoms and 
need for treatment.

A May 2004 PTSD clinic note indicated that the veteran was 
experiencing significant lack of energy, feelings of 
hopelessness, inability to function.  The veteran was noted 
to be casually attired with significant psychomotor 
retardation, slow speech, and increased latency of response.  
He demonstrated goal directed thought process but cognitively 
manifested significant impairment and concentration.

The findings in the July 2004 VA PTSD examination report 
indicate that the veteran's PTSD symptoms were manifested 
primarily by daily recollections of combat experiences, anger 
and irritability, social avoidance, disruptive sleep, and 
difficulty concentrating.  The mental status examination 
showed that the veteran was appropriately groomed, he was 
cooperative and demonstrated appropriate eye contact.  The 
veteran's speech was reported to be slow but easily 
understood.  The veteran's thought process revealed 
significant circumstantiality but there was no looseness of 
association or flight of ideas.  The veteran's affect and 
mood were noted to be frustrated, pessimistic and mildly 
impatient.  His affect was noted to be appropriate to content 
and thought.  The veteran reported no hallucinations and no 
distortions of reality.  He was oriented to time, person, 
place, and situation and his memory, both recent and remote, 
was intact.  The examiner noted that the veteran was not a 
danger to himself or others.


The findings of record indicate that during the entire appeal 
period, the veteran's PTSD symptoms match some of the rating 
criteria for a 30 percent rating (depressed mood, anxiety), 
some of the rating criteria for a 50 percent rating 
(circumstantial speech, impairment of memory, impaired 
abstract thinking, disturbances of mood, difficulty in 
establishing and maintaining effective work and social 
relationships), as well as some of the rating criteria for a 
70 percent rating (impaired impulse control, difficulty in 
adapting to stressful circumstances, and inability to 
establish and maintain effective relationships). 

Although the VA examinations in July 1997 and July 2003 
assigned GAF scores of 65 and 52, respectively, indicating 
mild to moderate symptoms, such scores are not dispositive of 
the evaluation issue, and they must be considered in light of 
the actual symptoms of the veteran's disorder.  In this case, 
the GAF scores assigned in July 1997 and July 2003 appear to 
be out of step with the fact that the veteran clearly has had 
years of difficulty establishing and maintaining effective 
work and social relationships.   In fact, the July 1997 
examiner noted while there was no evidence at that time that 
the veteran had bipolar disorder, the veteran's PTSD had 
remained moderate to severe and with prolonged duration.  
This assessment is inconsistent with the GAF score of 65 
assigned at that time.  The January 2004 and the July 2004 
GAF scores of 45 and 49, indicating serious symptoms or 
serious impairment in social, occupational, or school 
functioning appear to be more in step with the veteran's 
symptomatology throughout the appeal period. 

The first question is whether the veteran met the criteria 
for the next highest rating of 50 percent prior to January 
2004.  The Board concludes he did.  His affect was quite 
"disturbed" upon examination in 1997.  Although his 
judgment was reported as intact upon the 1997 VA examination, 
the letter from Dr. M.C. indicates a long history of impaired 
judgment, especially in terms of social relationships and 
propensity for violence.  The veteran clearly had 
disturbances of mood and motivation - as demonstrated by his 
depression and hostility upon VA examination and his 
"volatile" nature according to Dr. M.C.  While there is no 
evidence that the veteran had panic attacks more than once a 
week, or difficulty in understanding complex commands, 
impairment of memory, or impaired speech, the Board concludes 
there were sufficient findings to conclude the veteran's 
disability more nearly approximated that consistent with a 50 
percent rating.

The next question, then, is whether the criteria for a 70 
percent rating were met prior to January 2004 or at any time 
since.  On the one hand, the veteran has not been suicidal, 
exhibited any obsessional rituals, or been disoriented to 
time, place, or person.  However, he has clearly suffered 
from constant depression, such that it has affected his life 
and ability to be independent.  He has had impaired impulse 
control, as demonstrated by Dr. M.C.'s letter in 1997, the 
physical violence against his mother in October 2003, and his 
history of verbal and physical "altercations" with people 
for many years.  He has had considerable difficulty adapting 
to stressful circumstances, as evidenced by his difficulties 
in work prior to being fired from his job in 1997.  He is 
unable to maintain effective relationships, as shown by his 
several failed personal relationships.  He has, at times, 
exhibited impaired speech.

The Board recognizes that the evidence in this case is 
extremely contradictory.  As noted above, the GAF score of 65 
in 1997 was not consistent with the symptoms described in the 
examination report and the characterization of the veteran's 
disability as severe.  The fact is that despite the GAF 
score, the examiner also discussed the veteran's 
"maladjustment with poor adaptability to day to day 
stressors" - a finding consistent with the criteria for a 70 
percent rating.  The letters from Dr. M.C. appear to be based 
more on a past history of observation and treatment of the 
veteran, as opposed to more current findings.  However, the 
VA examination report in 1997 supported most of Dr. M.C.'s 
statements.  The VA outpatient treatment records from 2000 
and 2002 note the veteran was attending college, a finding 
clearly at odds with a conclusion that he has many 
deficiencies in his occupational and social impairment.  
Despite this lack of evidence, the medical records dated in 
2003 show similar complaints and findings as those in 1997.  
The Board cannot assume, without independent evidence to the 
contrary, that the veteran actually improved between 1997 and 
2003.  It is equally plausible he did not, especially since 
the 2003 medical evidence began to show some evidence of 
worsening disability.  Although some of the earlier medical 
records seemed to rely heavily on the veteran's bipolar 
disorder, subsequent medical opinions indicated that it is 
difficult to separate the symptoms of this from the PTSD, and 
in fact, the PTSD is likely aggravating the bipolar disorder.  
The medical evidence from 2003 and 2004 shows many of the 
criteria for a 70 percent rating, especially with the 
increased mood disturbances, impulsivity, and violence.

All in all, it is the Board's responsibility to determine 
whether the evidence is in equipoise.  Since the medical 
records, at best, show recurring symptoms consistent with a 
70 percent rating, although not necessarily all at the same 
time, 
the Board finds that, with the application of 38 C.F.R. § 4.7 
and resolving doubt in favor of the veteran, his occupational 
and social impairment for more nearly approximates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, and family relations, judgment, 
thinking or mood, which supports a 70 percent rating under 
the applicable rating criteria.  

The Board notes that the veteran suffers not only from PTSD 
but also from other psychiatric and physical disorders.  The 
July 1997 VA examination report indicated that the veteran 
was treated for alcohol and drug use in 1984 and for about 8 
years from 1985 for alcohol abuse and PTSD.  Diagnoses at 
that time included PTSD, moderate to severe, prolonged; 
dysthymia, moderate, recurrent, secondary to PTSD, history of 
substance abuse, and personality disorder, NOS.  

A January 2003 communication from Dr. MC noted that the 
veteran's most consistent diagnoses given by many mental 
health professionals in various settings have centered around 
bipolar disorder with variable psychotic features; rule out 
PTSD, chronic; and personality disorder NOS with prominent 
narcissistic and antisocial features.  

The July 2003 VA examination report indicated that the 
veteran last used alcohol five years prior and last used 
amphetamines three years prior.  At that time, the veteran 
reported receiving no current treatment of any kind.  
Diagnoses included PTSD, chronic; bipolar affective disorder, 
NOS; alcohol and amphetamine dependence in full sustained 
remission; and personality disorder.  The examiner noted that 
the PTSD and bipolar affective disorder were so intertwined 
that it was not possible to separate them; however, the 
examiner noted that the PTSD symptoms and bipolar affective 
disorder symptoms appear to each play approximately half of 
the veteran's level of disability.  

The January 2004 PTSD clinic note diagnosed the veteran with 
history of PTSD, chronic and depressive disorder, due to 
medical condition, and narcissistic traits.      

A May 2004 PTSD clinic note diagnosed PTSD, chronic; and 
depressive disorder due to medical condition.  

The July 2004 VA examination report noted that there had been 
some increase in the veteran's PTSD symptoms but that since 
those symptoms were intertwined with the depressive symptoms, 
it was hard to be very specific about which ones had 
increased the most.  In addition, the examiner noted that the 
veteran had started drinking again but to a very limited 
extent and noted that the veteran reported that he last used 
methamphetamines three years prior.  The examiner stated that 
the veteran's PTSD and depressive moods were intertwined and 
that he was unable to separate them out totally.  

The Board finds that there is an inadequate basis upon which 
to dissociate the veteran's other psychiatric disorders and 
symptoms from his PTSD symptoms at this time.  See Mittleider 
v. West, 11 Vet. App. 181 (1998) (When it is not possible to 
separate the effects of the service-connected condition from 
a nonservice- connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).

As such, the findings on VA PTSD examination reports in 1997 
and 2003 as well as the findings on the July 2004 VA PTSD 
examination report indicate the presence of symptoms that are 
productive of occupational and social impairment, with 
deficiencies in most areas.  Taking such evidence into 
account, the Board finds that by resolving any doubt in the 
veteran's favor, his PTSD during the entire appeal period is 
manifested by symptomatology that more nearly approximates 
assignment of a rating of 70 percent.  Fenderson v. West, 12 
Vet. App. 119 (1999); 38 C.F.R. § 4.130, Code 9411.

However, the Board finds that the evidence does not show PTSD 
productive of total occupational and social impairment.  
There is no evidence of symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Thus, he does not meet the criteria for a 100 
percent rating. 

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 70 
percent schedular rating, but no higher, from April 21, 1997.  
The Board considered assigning the veteran a rating higher 
than 70 percent, but the preponderance of the evidence is 
against assignment of a higher rating.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The evidence of record does not reflect frequent periods of 
hospitalization due to PTSD nor does it show that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



IV.	Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU)

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

With the increase in evaluation for PTSD granted herein, the 
veteran's service connected disabilities are PTSD rated as 70 
percent disabling, bilateral hearing loss rated as 10 percent 
disabling, tinnitus rated as 10 percent disabling, and 
ureterolithiasis rated as 0 percent disabling.  Thus, he 
meets the minimum schedular requirements for a TDIU under 38 
C.F.R. § 4.16(a).  However, the evidence must still show that 
he is unable to pursue a substantially gainful occupation due 
to his service-connected disabilities.  The issue, therefore, 
is whether the veteran's service-connected disabilities alone 
prevent him from engaging in substantially gainful 
employment.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In June 1997, Dr. MC stated that the veteran had been 
associated with the railroad for many years but had suffered 
one company punishment after another because of the various 
vicissitudes of his own behavior.  Dr. MC stated, "He is in 
my opinion completely incapable of accepting authority and 
for this reason alone the man's chances for gainful 
employment are in my opinion extremely poor.  ... At the 
present time his reputation superimposed on his very 
appearance is barring him from any future plans of employment 
anywhere near the North Platte, Nebraska area."

The July 1997 VA examiner noted that the veteran's personal 
and employment history showed varying degrees of 
maladjustment difficulty with poor adaptability to day to day 
stressors.  The examiner stated, "The only stabilizing 
employment [the veteran] had was for approximately 18 years 
with the Union Pacific Railroad Company whereby he was 
terminated primarily because of allegations of substance 
abuse."

The July 2003 VA examiner stated, "The psychiatric 
conditions have not caused him to be unemployable in the 
past, but do contribute to his unemployability at the present 
time."

The July 2004 VA examiner stated that the veteran's PTSD and 
depressive moods were intertwined.  The examiner also stated 
that the veteran has had social impairment with inability to 
maintain positive social relationships and that the veteran's 
depression and pessimism associated with it have made it 
difficult for him to maintain employment.  The examiner noted 
that the veteran was able to function independently for the 
most part but was starting to have trouble doing basic house 
cleaning.  The examiner noted that the veteran was able to 
drive but had to be careful because of his visual problems.  
The examiner noted if the veteran had no physical problems 
and just his psychiatric problems, they would have moderate 
impact on his ability to maintain gainful employment.  

Again, the evidence appears to be in equipoise as to whether 
the veteran is unable to maintain employment due to his 
psychiatric symptoms.  Although he was able to sustain 
lengthy employment in the past, he has not worked since 1997.  
At different times, he has given different reasons for the 
termination of that employment.  Regardless, though, even if 
he did not leave that position because of difficulties 
resulting from his psychiatric disorder, it is clear from the 
medical evidence dated since then that he would now be unable 
to obtain or maintain gainful employment, especially 
considering the severity of his depression, anger, violence, 
and impulsivity.  Given the severity of the veteran's 
psychiatric problems which have been noted to be intertwined 
and unable to be separately evaluated from the veteran's 
PTSD, resolving any reasonable doubt in the veteran's favor, 
the Board finds that the evidence supports the claim for TDIU 
in this case.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in June and July 2004.  That 
letter advised the veteran what information and evidence was 
needed to substantiate the claims decided herein and of his 
and VA's respective duties for obtaining evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   He was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOC (SSOC), he was provided with specific information as to 
why these particular claims were being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the SOC.  

The RO's 2004 letters did not specifically tell the claimant 
to provide any relevant evidence in his or her possession.  
However, he was otherwise fully notified of the need to give 
to VA any evidence pertaining to the claims.  There is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
his claims.  When considering the notification letters, the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOC (SSOCs), as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to these claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The July 2004 notice 
letter, which preceded the December 2004 rating decision, 
satisfies the timing element of the Pelegrini decision for 
the veteran's claims on appeal.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The claimant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  

The Board notes that the claimant was afforded medical 
examinations to assess the severity of his PTSD.   

In addition, the claimant was afforded medical examinations 
to obtain an opinion as to whether his gastrointestinal 
problems could be attributed to his PTSD.  However, the Board 
concludes an examination is not needed in this case for the 
issues of service connection for a left leg skin disorder and 
a right foot skin disorder because the only evidence 
indicating the veteran "suffered an event, injury or disease 
in service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claims since it could not 
provide evidence of a past event.  

Additionally, although the veteran has been scheduled for 
several VA examinations to assess the severity of his 
bilateral hearing loss, he has either cancelled or failed to 
report to them.  As noted above, the obligation to report for 
a VA examination, and the ramifications for the failure to do 
so.  As such, a remand for further examination would serve no 
purpose, and the Board concludes that no further assistance 
to the veteran regarding development of evidence is required, 
and additional efforts to schedule examinations would be 
futile would be otherwise unproductive.  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for gastrointestinal 
disorders (including irritable bowel and acid reflux) and 
including as secondary to service-connected posttraumatic 
stress disorder (PTSD) is denied.      

Entitlement to service connection for a left leg skin 
disorder, including as secondary to Agent Orange exposure, is 
denied.

Entitlement to service connection for a right foot skin 
disorder, including as secondary to Agent Orange exposure, is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a schedular 70 percent disability rating 
for PTSD is granted from April 21, 1997.

Subject to the law and regulations governing the payment of 
monetary benefits, a  TDIU is granted.



	                     
______________________________________________
	Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


